Name: Commission Regulation (EEC) No 1514/86 of 20 May 1986 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: economic policy;  animal product
 Date Published: nan

 No L 132/ 16 Official Journal of the European Communities 21 . 5 . 86 COMMISSION REGULATION (EEC) No 1514/86 of 20 May 1986 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3007/84 is hereby amended as follows : 1 . In Article 4 (2), ' the end of the ninth month' is replaced by '31 December'. 2 . In Article 7 (2), 'non-recovery, in part' is replaced by 'non-recovery in whole or in part'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (z), and in particular Article 5 ( 10) thereof, Whereas the fact that from 1986 onwards the marketing year commences at the beginning of the calendar year makes it necessary to adjust the maximum delay in payment of the premium or, if a payment on account has been made, the balance ; Whereas the wording of Article 7 of Commission Regula ­ tion (EEC) No 3007/84 (3) dealing with cases of force majeure should be made more precise ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 183 , 16 . 7 . 1980 , p. 1 . (2) OJ No L 82, 27 . 3 . 1986, p. 3 . ( 3 ) OJ No L 283 , 27 . 10 . 1984, p . 28 .